                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    WILLIAM GUY,                                       Case No. 18-cv-07507-JD
                                                       Plaintiff,
                                   6
                                                                                           ORDER OF SERVICE
                                                v.
                                   7

                                   8    E DOERING, et al.,
                                                       Defendants.
                                   9

                                  10

                                  11          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §

                                  12   1983. The Court ordered service on three defendants, but service could not be executed because
Northern District of California
 United States District Court




                                  13   the prison needed more information to identify the defendants. The Court has determined that it is

                                  14   possible that the correct identities of the defendants are: Nurse Practitioner Elizabeth A. Doehring,

                                  15   Dr. Rosana Lim-Javate and Dr. Zaid Noman.

                                  16          The Clerk of the Court is asked to issue a summons for the United States Marshal to serve,

                                  17   without prepayment of fees, copies of the complaint (Docket No. 1) with attachments and copies

                                  18   of this order and the order of service (Docket No. 10) on the following defendants at Salinas

                                  19   Valley State Prison: Nurse Practitioner Elizabeth A. Doehring, Dr. Rosana Lim-Javate and Dr.

                                  20   Zaid Noman. The instructions from the order of service remain in effect.

                                  21          If plaintiff believes the Court has misidentified the defendants, he should provide more

                                  22   information about their identities to the Court within fourteen days.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 9, 2019

                                  25

                                  26
                                                                                                    JAMES DONATO
                                  27                                                                United States District Judge
                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        WILLIAM GUY,
                                   4                                                          Case No. 18-cv-07507-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        E DOERING, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 9, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   William Guy ID: C-53829
                                       Salinas Valley State Prison
                                  18   PO Box 1050
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: July 9, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
